Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed 10/10/2019, which is a national stage application of PCT/US2018/027170 filed 4/11/2018, which claims domestic priority to 62/565,044 filed 9/28/2017; and 62/484,128 filed 4/11/2017.

As filed, claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2021 has been considered by the Examiner.

Election/Restrictions
Applicant’s election Applicant’s election of Group I – Claims 1-16 in the reply filed on 2/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
In addition, the Examiner now finds that the amended claim 17 is encompassed by the invention of Group I.  As for claim 18, the Examiner mistakenly included this claim Group III, and such claim should be included in Group I as well.  Accordingly, claims 1-18 will be examined herein.

Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Regarding the election of species requirement, Applicant elected the species of 
    PNG
    media_image1.png
    145
    199
    media_image1.png
    Greyscale
, which is found as compound 17 on pg. 30 of the instant specification.  The claims, which read on the elected species, are instant claims 1-8 and 13-18, according to Applicant’s reply filed 2/18/2021.

Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It 

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does makes a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.  The Examiner need not extend the search beyond a proper Markush grouping.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 303756-73-2, hereinafter CAS732.

Regarding claims 1-4, 13, and 14, CAS732, for instance, teaches the following compound, which meets all the limitation of these claims.

    PNG
    media_image2.png
    209
    454
    media_image2.png
    Greyscale

wherein: instant variable R3 is carboxy substituted alkyl; instant variable R1 is alkylene-carboxyl; instant variables m and n are 0; and instant variable R2 is alkyl.

Claims 1, 6, 7, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 1373049-14-9, hereinafter CAS149.

Regarding claims 1, 6, 7, and 18, CAS732, for instance, teaches the following compound or pharmaceutical composition thereof (in unbuffered water), which meets all the limitation of these claims.

    PNG
    media_image3.png
    293
    390
    media_image3.png
    Greyscale

wherein: instant variable R3 is substituted alkyl; instant variable R1 is heteroaryl; instant variables m and n are 0; and instant variable R2 is phenyl-substituted alkyl.


    PNG
    media_image4.png
    43
    628
    media_image4.png
    Greyscale


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Palladium-Catalyzed Synthesis of Natural and Unnatural 2-, 5-, and 7-Oxygenated Carbazole Alkaloid from N-Arylcyclohexane Enaminones”, hereinafter Bautista.

Regarding claims 1-4, Bautista, for instance, teaches the following compound of Clauszoline-L, which is a natural alkaloid that has shown to exhibit a broad range of significant biological activities, including anti-tumor, antiplatelet aggregative, antibiotic, anti-viral, anti-plasmodial, anti-convulsant, and sigma receptor antagonist properties.

    PNG
    media_image5.png
    234
    389
    media_image5.png
    Greyscale
(pg. 10335, compound 1g)

wherein: instant variable R3 is alkoxy; instant variable R1 is carboxyl ester; instant variables m and n are 0; and instant variable R2 is H.

    PNG
    media_image6.png
    82
    703
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    54
    706
    media_image7.png
    Greyscale

(pg. 10334-10335)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over “First total synthesis of the 7-oxygenated carbazole alkaloids clauszoline-K, 3-formyl-7-hydroxycarbazole, clausine M, clausine N and the anti-HIV active siamenol using a highly efficient palladium-catalyzed approach”, hereinafter Krahl, as evidenced by Bautista.


Regarding claim 17:
Determining the scope and contents of the prior art:   
Krahl, for instance, teaches the following compound of Clausine N, which is a naturally occurring 7-oxygenated tricyclic carbazole alkaloid.  Such alkaloid has shown to exhibit a broad range of significant biological activities, including anti-tumor, antiplatelet aggregative, antibiotic, anti-viral, anti-plasmodial, anti-convulsant, and sigma receptor antagonist properties, which is supported by the Bautista evidentiary reference.


    PNG
    media_image8.png
    94
    153
    media_image8.png
    Greyscale
(Krahl, pg. 3215, Clausine N, compound 5, Fig. 1)

3 is alkoxy; instant variable R1 is carboxyl; instant variables m and n are 0; and instant variable R2 is H.

    PNG
    media_image6.png
    82
    703
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    54
    706
    media_image7.png
    Greyscale

(Bautista, pg. 10334-10335)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, Krahl, for instance, does not explicitly teach carboxyl at the position, as indicated by the arrow below.

    PNG
    media_image9.png
    94
    196
    media_image9.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 

Accordingly, one of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claim is prima facie obvious.

Allowable Subject Matter
Claims 5, 8, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-4, 6, 7, 13, 14, 17, and 18 are rejected.
Claims 5, 8, 15, and 16 are objected.
Claims 9-12, 19, and 20 are withdrawn.




Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626